Citation Nr: 0430687	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-19 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had honorable active service from October 1973 to 
July 1976 and again from December 1981 to January 1986.  He 
had other than honorable service from January 1986 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In October 2003 the veteran informed 
VA that he had moved to Lincoln, Nebraska and requested that 
his file be transferred to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  The veteran 
testified before the undersigned at a Travel Board hearing in 
July 2004.  The transcript is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining medical examinations or opinions if 
necessary.  38 U.S.C.A. § 5103A(d).  Under the VCAA, VA is 
obliged to obtain an opinion when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim. Id.  The evidence of a link between 
current disability and service must be competent. Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The claims folder contains competent evidence that the 
veteran has hepatitis C.  Records from the VA Medical Center 
(VAMC) in New Orleans, Louisiana and dated in April 2001 to 
March 2002 show a diagnosis of hepatitis C in July 2001.  
Such evidence is competent evidence of a current disability.  

The veteran and his representative maintain that the veteran 
contracted hepatitis C in July 1985 while he was being 
hospitalized for injuries incurred during a motor vehicle 
accident.  Service medical records from this hospitalization 
show multiple needle sticks for intravenous fluids and 
laboratory workups.  

The Board believes that a VA medical opinion is warranted 
under 38 C.F.R. § 3.159(c)(4) to determine the etiology of 
the disorder.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions: 

1.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant's claims 
folder to be reviewed to determine 
the etiology of his hepatitis C.  The 
claims folder must be made available 
to the examiner for review.
  
After reviewing the records, the 
examiner is requested to express an 
opinion as to the following question:

	Is it "likely," "at least as 
likely as not," or "unlikely" 
that the veteran contracted 
hepatitis C during his 
hospitalization in July 1985?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion 
as it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the July 
1985 service medical records and 
operative report in the claims folder 
(yellow tabs).

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claim.  
If the benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




